Citation Nr: 1012930	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for scars.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back and spine 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
condition.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
condition.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart condition.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
head injury.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C, also 
claimed as a liver condition,.

11.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

In March 2010, following a hearing request in his 
Substantive Appeal, the Veteran was scheduled for a video 
conference hearing at the RO.  The Veteran notified VA in 
the same month, however, that he did not want a video 
conference hearing but instead wanted a Travel Board 
hearing.  He has a right to such a hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a) 
(West 2002) (a claimant has right to a hearing before the 
issuance of a Board decision).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the New York VARO as soon 
as such a hearing is practically 
possible.  Then, this case should be 
returned to the Board for appropriate 
action.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


